Title: To James Madison from John Francis Mercer, 20 March 1804
From: Mercer, John Francis
To: Madison, James



Dear Sir
Baltimore Mar. 20. 1804.
I ought long since to have written to you satisfactorily on the subject of your last to me, but exclusive of circumstances that occupied my attention disagreably, I had some things resting in my mind, that interested & indeed agitated me, on which I wishd to write you fully.
On them I may address some lines to you but certainly I shall write you on the former subject.
In the interim a French Gentleman, whose merits entitle him to my attention sollicits a letter to you. If Government wish to see a Collegiate Institution establishd at New Orleans, he wishes to offer himself at least for its protection & patronage. I do not know that his views extend farther than Introductory letters to the Officers of the Government there. I have endeavored to state to Mr. Jefferson my knowledge of his pretensions, which I do expect render him an object to the Government, provided their views extend to this subject—to that I beg leave to refer—& only add that
He is a man of considerable literary acquirements strong mind, & irreproachable morals & conduct. He has already acted as President of one College & Professor of another, but I suppose expects that New Orleans as the Country of French Men, will be more appropriate to his peculiar attainments, than any employment of that kind in the Ud States.
Your own observation must however be more satisfactory than any information I can give, & you only can tell how far his views are of any importance to the public.
As to myself I can only say with truth, that your health & happiness can never be uninteresting to me—& that I am sincerity [sic] & with great respect Dr. sir
 

   
   RC (DLC). Unsigned; addressee not indicated; docketed by JM: “Mercer J. F.”


